


117 HR 3111 IH: Grandfamily Housing Act of 2021
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3111
IN THE HOUSE OF REPRESENTATIVES

May 11, 2021
Mr. McGovern (for himself and Ms. Pressley) introduced the following bill; which was referred to the Committee on Financial Services

A BILL
To provide grants to owners of intergenerational dwelling units, and for other purposes.


1.Short titleThis Act may be cited as the Grandfamily Housing Act of 2021. 2.Grant program for grandfamily housing (a)In generalTitle II of the LEGACY Act of 2003 is amended by adding at the end the following:

206.Grant program
(a)In generalThe Secretary shall, not later than 180 days after the date of the enactment of this section, establish a program to provide grants to owners of intergenerational dwelling units. (b)ApplicationTo be eligible to receive a grant under this section, an owner of an intergenerational dwelling unit shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.
(c)Use of grant amountsAn owner of an intergenerational dwelling unit that receives a grant under this section shall use amounts provided to cover costs associated with— (1)employing a service coordinator to—
(A)provide onsite services to intergeneration families, including tutoring, health care services, and afterschool care; and  (B)coordinate with any local kinship navigator program (as described in section 474(a)(7) of the Social Security Act);
(2)facilitating outreach to intergenerational families as described in subsection (c); (3)planning and providing services to intergenerational families; and
(4)maintaining spaces within the property which contains the intergenerational dwelling unit used for programing and services for intergenerational families. (d)Outreach (1)In generalAn owner of an intergenerational dwelling unit that receives a grant shall engage with intergenerational families in the community surrounding the property that contains the grandfamily housing owned by the grant recipient by—
(A)performing periodic informational outreach; and (B)planning and executing events for intergenerational families.
(2)CoordinationOutreach shall, where possible, be in coordination with a local kinship navigator program (as described in section 474(a)(7) of the Social Security Act) or a comparable program or entity in the State in which the intergenerational dwelling unit is located.. (b)ReportNot later than 1 year after the date of the enactment of this section, the Secretary of Housing and Urban Development shall submit to the Congress a report that—
(1)describes the effectiveness of the grant program establish pursuant to section 206 of the LEGACY Act of 2003; and (2)makes recommendations for legislative changes that could allow for the grant program to be more effective.
(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section $50,000,000 for each of fiscal years 2022 and 2023.  